Citation Nr: 0333812	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

From the medical evidence of record it is clear that the 
veteran encountered risk factors for hepatitis C both during 
and after service.  The medical opinions of record are in 
conflict as to when and how the veteran contracted hepatitis 
C.  Accordingly, the Board finds that a medical opinion from 
a gastroenterologist as to whether the veteran's hepatitis C 
began during or is related to any incident of service is 
warranted in this case, after a review of all the relevant 
medical evidence, to include the conflicting opinions.  See 
38 U.S.C.A. § 5103A(d).

Also, as the RO noted in a January 2001 Supplemental 
Statement of the Case, a May 1999 written opinion associated 
with the claims file from David L. Kneapley, M.D., Board 
Certified in Internal Medical, Rheumatology and Pain 
Medicine, dated in May 1999, is incomplete, as the pages 
after page 8 were not furnished and associated with the 
claims file.  (The veteran submitted this document at a 
November 2000 RO hearing.)  In a January 2001 Supplemental 
Statement of the Case, the veteran was advised to submit the 
remaining pages from this statement by Dr. Kneapley.  
Pursuant to the VCAA, the veteran should be advised that, 
alternatively, the veteran may submit a release for this 
medical evidence if he wishes the RO to assist him in 
obtaining the missing pages from this highly relevant report 
addressing the issue of causation of the veteran's hepatitis 
C.  This medical opinion is highly relevant as it contains 
medical analysis regarding the risk factors and date of onset 
for the veteran's hepatitis C.

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board parenthetically notes that, while the case law 
relating to the applicability of VCAA to claims such as this 
one, that were filed prior to its enactment, has been 
somewhat inconsistent (see Holliday v. Principi, 14 Vet. 
App. 280 (2001); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), 
the VA Office of General Counsel, after reviewing all of the 
relevant law and regulations, recently held that the 
regulatory provisions of 38 C.F.R. § 3.159 implementing the 
duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

In light of the Federal Circuit decisions and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate assistance and notice 
under the VCAA, to include what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  




Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The RO should further take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In so doing, the veteran should be 
advised that either he should obtain the 
missing pages after page 8 of the May 
1999 lengthy written medical opinion of 
Dr. Kneapley, or else he should submit an 
appropriate release so that the RO can 
obtain the missing pages for him.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the claims file to be 
reviewed by a gastroenterologist.  The 
physician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
hepatitis C is causally related to any 
incident of service other than intravenous 
drug use.  

Possible risk factors during service 
reflected in the medical records 
associated with the claims file include 
the veteran slashing his wrists with a 
razor blade, multiple sex partners, 
sharing inpatient facilities with other 
drug abusers, and intravenous drug use.

The clinician must indicate that the 
claims file was reviewed, to include the 
service medical records, and the March 
1999 short written opinion of Stephen 
Pearce, M.D., and the May 1999 lengthy 
written opinions of Dr. Kneapley and 
Matthew Duncan, M.D., as to the etiology 
and onset of the veteran's hepatitis C.  
If the examiner must resort to speculation 
in attempting to render the requested 
opinion (i.e., cannot state less likely, 
as likely or more likely), he or she 
should so state.  The physician is also 
asked to provide a rationale for any 
opinion expressed and attempt to reconcile 
the conflicting opinions of record.  
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
hepatitis C with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in March 2003. 

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


